UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1549



WARTHELL B. ILES,

                                             Plaintiff - Appellant,

           and


MONROE ROOSEVELT PARKER, JR.,


                                                         Plaintiff,
           versus


NORTH CAROLINA AGRICULTURAL FINANCE AUTHORITY,

                                              Defendant - Appellee.



                             No. 06-1550


In Re:   WARTHELL B. ILES,

                                                            Debtor.

-----------------------------


WARTHELL B. ILES,

                                             Plaintiff - Appellant,

           versus
CENDANT   MORTGAGE   CORPORATION,   d/b/a  PHH
Mortgage Services; NORTH CAROLINA AGRICULTURAL
FINANCE AUTHORITY,

                                               Defendants - Appellees.


Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.   Walter D. Kelley, Jr.,
District Judge. (4:04-cv-00079-WDK; 4:05-cv-00011-WDK; 03-53401-
SCD)


Submitted:   September 19, 2007           Decided:   September 27, 2007


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frederick Hope Marsh, HILL, TUCKER & MARSH, Richmond, Virginia, for
Appellant.    Jennifer Jo West, SPOTTS FAIN, P.C., Richmond,
Virginia; Jeffrey L. Marks, KAUFMAN & CANOLES, P.C., Virginia
Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  - 2 -
PER CURIAM:

          Warthell B. Iles appeals the district court’s orders

denying her motion to set aside a settlement agreement, dismissing

as untimely her appeal from the bankruptcy court’s order dismissing

her Chapter 13 petition, and awarding attorneys’ fees and costs to

the Appellees.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     Iles v. N.C. Agric. Fin. Auth., Nos. 4:04-cv-

00079-WDK; 4:05-cv-00011-WDK (E.D. Va. filed Mar. 31, 2006 &

entered Apr. 3, 2006; Apr. 14, 2006).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 3 -